Citation Nr: 0835321	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-27 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a bladder condition, 
also claimed as urinary frequency, as a chronic disability 
resulting from an undiagnosed illness.


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1987 to June 
1993.  His service included active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin 


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  The veteran has neither a currently diagnosed bladder 
disability, nor objective indications of his claimed bladder 
condition.  


CONCLUSIONS OF LAW

1.  Service connection for a bladder condition, claimed as 
urinary frequency, on a direct basis is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2007).

2.  The veteran does not have a bladder condition that is a 
chronic disability resulting from undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1131, 1117, 1118 (West 2002); 38 C.F.R. § 
3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in April 2006 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  With respect to the notice 
requirements set forth in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), in March 2006, the RO provided the 
veteran with notice of what type of information and evidence 
was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
all issues on appeal.  Significantly, both notice letters 
were provided before the adjudication of the claim in 
September 2006.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

Duty To Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  He has been afforded multiple 
disability evaluation examinations for his claimed bladder 
condition.  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further development is required.  


Discussion - Factual Background

The veteran contends that he has urinary frequency that is 
either directly attributable to his military service, or, 
alternatively, is a chronic disability resulting from an 
undiagnosed illness that became manifest during his 
participation in the Southwest Asia theater of operations in 
the Persian Gulf War.  As part of his appeal, the veteran 
also contends that his urinary frequency could be linked to a 
neurological cause.  

Service medical records, including enlistment and separation 
examinations, show no complaints or treatment for a bladder 
condition or neurologic damage.  A January 1987 enlistment 
examination reveals that the veteran's genitourinary and 
neurological systems were normal; he specifically denied 
frequent urination.  A March 1993 separation report was 
similarly silent as to complaints of frequent urination 
and/or nervous system irregularities.  Moreover, the medical 
examiner reported that the veteran's genitourinary system was 
negative.  

The first documented post-service complaints of frequent 
urination are noted in September 2005.  Private treatment 
records show complaints of increased urination and thirst.  
The records show that the veteran was consuming an excessive 
amount of caffeine.  His physician opined that he was over-
hydrating with caffeinated beverages, the consumption of 
which was likely causing a diuretic effect.  

In June 2006, the veteran underwent a general medical 
examination for compensation purposes.  He stated that the 
onset of his urinary frequency was post-service, beginning in 
the mid-1990's (See Veteran's Letter, Recollections from 
Persian Gulf War Experiences, March 2006).  Upon examination, 
subjective complaints of urinary frequency and nocturia were 
noted.  Objectively, however, the genitourinary and 
neurological examination findings were normal.  The examiner 
opined that the condition was related to service, but 
provided no further rationale for this conclusion.  The issue 
was subsequently deferred to the VA examiner for 
clarification of his nexus opinion.  In August 2006, the 
examiner clarified his opinion to state that it was less 
likely than not that the veteran's claimed urinary frequency 
was related to service given the lack of in-service 
symptomatology (emphasis added).  

In October 2007, the veteran was afforded a second VA 
examination to determine whether his claimed urinary 
frequency was due to an undiagnosed illness.  Upon 
examination, the veteran continued to voice subjective 
complaints of increasing urinary frequency and nocturia 
despite having decreased his liquid intake and caffeine 
consumption.  He noted that his symptoms were not 
particularly disruptive to his daily routine, and that he was 
able to work and attend college classes without any 
difficulties.  Objectively, the examiner noted that there was 
no medical history of disease or trauma to the genitourinary 
system; history of urinary tract infections, obstructed 
voiding, renal dysfunction, and nephritis was also negative.  
The veteran had not required catheterization, dilation, or 
drainage.  Examination of the bladder and neurological 
function revealed normal findings.  Uroflowmetry results and 
neurological reflexes were normal; urine cultures were also 
negative.  

Based upon these findings, the examiner concluded that the 
veteran had "subjective urinary frequency," with normal 
examination, and extensive testing resulting in no 
ascertainable bladder or neurological conditions.  He further 
noted that prior medical examinations had attributed the 
veteran's urinary frequency to excessive caffeine 
consumption.  The VA examiner concluded that this was a 
reasonable explanation given the "extensive negative 
testing" for a bladder condition.  In sum, the examiner 
found that veteran had "subjective urinary frequency," but 
with no significant medical diagnosis that could be easily 
related to it.  

Applicable Laws and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, there is no evidence of a currently diagnosed 
disability related to the veteran's complaints of frequent 
urination, and there is no objective evidence of a related 
diagnosed disease or disorder.  While there are no VA 
regulations that directly apply to this set of circumstances, 
the Board finds a parallel in Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), which held that "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Id. at 285.  The veteran 
has symptoms of frequent urination, but there is no competent 
medical evidence that the veteran currently has a disability 
related to his reported frequent urination.  Just as the 
Court found in Sanchez-Benitez on the issue of pain symptoms, 
the Board finds that, absent a diagnosed or identifiable 
underlying condition shown to cause the veteran's reported 
urinary frequency, the veteran's symptoms alone do not 
constitute a disability for which service connection may be 
granted.  

Notably, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  Accordingly, service connection must be denied on a 
direct basis since the veteran does not have a diagnosed 
current disability related to his claimed urinary frequency  

Current VA regulations also provide that compensation will be 
paid to a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability, provided that 
such disability (1) became manifest either during active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and (2) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a).  A 
qualifying chronic disability means a chronic disability 
resulting from (1) an undiagnosed illness; or (2) one of 
three medically unexplained chronic multi-symptom illnesses 
defined by a cluster of signs or symptoms:  chronic fatigue 
syndrome, fibromyalgia, or irritable bowel syndrome.  Id.  
The term medically unexplained chronic multi-symptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Id.  

Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multi-symptom 
illness include, but are not limited to, fatigue, signs or 
symptoms involving the skin, headache, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the respiratory 
system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, and menstrual disorders.  38 C.F.R. § 3.317(b).  

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  Id.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  Id.  

The record shows that the veteran is a Persian Gulf veteran; 
he is currently service-connected for fibromyalgia under the 
presumptive provisions of 38 C.F.R. § 3.317.  He has not been 
diagnosed with, nor does he claim to have, any of the other 
illnesses currently meeting the definition of a "medically 
unexplained chronic multi-symptom illness," i.e., chronic 
fatigue syndrome or IBS.  Rather, the veteran contends that 
his urinary frequency is a chronic disability, resulting from 
an undiagnosed illness of the bladder or nervous system.  
However, the medical evidence of record, as discussed above, 
fails to show that the veteran has a chronic disability 
resulting from an illness, or combination of illnesses, 
manifested by one or more signs or symptoms, to include a 
complete lack of neurologic symptomatology.  See 38 C.F.R. § 
3.317(b).  

In order to warrant service connection for a qualifying 
chronic disability related to Persian Gulf duty on a 
presumptive basis, the veteran must also exhibit objective 
indications of chronic disability resulting from an 
undiagnosed illness.  In this case, however, there are no 
objective indications of a chronic disability resulting from 
an undiagnosed illness - there are only the veteran's own 
subjective complaints of frequent urination.  Again, the 
veteran's service records are silent as to complaints or 
treatment for conditions of the genitourinary or neurological 
systems.  Complaints of urinary frequency were first noted in 
2005, nearly 10 years after separation from service, although 
the veteran claims the onset of urinary frequency was in the 
"mid-1990's."  The June 2006 VA general medical examination 
report that specifically addressed the veteran's urinary 
complaints, found no related abnormalities.  More recently, 
during the October 2007 VA examination, the examiner noted 
that the veteran's complaints of frequent urination were 
merely subjective, and that there were no objective findings 
of a bladder or neurolgocial condition.  In other words, the 
veteran did not manifest any objective indications of a 
chronic disability as required under 38 C.F.R. § 3.317.  

The Board acknowledges the veteran's contentions that he has 
a current bladder condition which is related to his military 
service, and in particular, to his active service in the 
Persian Gulf War.  However, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to objective indications of a 
chronic disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2007). 

The Board also recognizes that 38 C.F.R. § 3.317 permits 
objective indications of a chronic disability to include non-
medical indicators that are capable of independent 
verification.  However, the veteran's statements and 
complaints of frequent urination, alone, do not suffice as 
non-medical indicators.  It is significant to note that the 
veteran's reports regarding etiology and onset of symptoms 
have varied over time.  For example, at the time of his June 
2006 medical examination, the veteran reported that his 
excessive voiding started after service, in the mid-1990's; 
however, at his October 2007 genitourinary examination, the 
veteran inconsistently cited the onset of such symptomatology 
as during service.  Treatment records also indicate that he 
has been inconsistent with his reports of nocturia.  
Consequently, the veteran's own assertions are not helpful 
with respect to independently verifiable non-medical 
indicators.  

In sum, the veteran does not have a current urinary 
disability, diagnosed or undiagnosed, that is traceable to 
disease or injury incurred in or aggravated during active 
military service, including as a chronic disability resulting 
from an undiagnosed illness.  The Board has considered the 
benefit-of-the-doubt doctrine, but finds that the record does 
not provide even an approximate balance of negative and 
positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
On the basis of the above analysis, and after consideration 
of all the evidence, the Board finds that the preponderance 
of the evidence is against the bladder condition service 
connection claim.  



ORDER

Service connection for a bladder condition on a direct basis 
or as a chronic disability resulting from an undiagnosed 
illness is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


